DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-12, 14-21 (renumbered as 1-20, for issue) are allowed. 
Independent claims 1, and 9 similarly recites the limitations: 
during triage of a patient: 
receiving, at a computing system associated with a first point of care, a set of images associated with the patient and taken at the first point of care; 
at computing system, automatically detecting a potential pathology from the set of images based on an automated processing of the set of images; 
upon detecting the potential pathology from the set of images, automatically:
o determining, at the computing system, a clinical trial associated with the potential pathology;
o selecting, at the computing system, a research coordinator from a set of multiple research coordinators based on associated with the clinical trial;
o notifying the research coordinator on a first mobile device associated with the research coordinator;

displaying a compressed version of the set of DICOM images on the first mobile device;
receiving an input from the research coordinator at the first mobile device; and
establishing a communication between the research coordinator and a specialist via a first client application executing on the first mobile device and a second client application executing on a second mobile device of the specialist.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667